Exhibit 10.4

EXECUTED VERSION

VOTING AGREEMENT

VOTING AGREEMENT, dated as of March 13, 2012 (this “Voting Agreement”), between
Dov Charney, an individual (“Mr. Charney”), and Lion/Hollywood L.L.C. (“Lion”),
in its capacity as Lender under that certain Credit Agreement, dated as of
March 13, 2009 (as modified, amended, supplemented or restated and in effect
from time to time, the “Credit Agreement”) among American Apparel, Inc. (the
“Company”), the Facility Guarantors thereunder, the Lenders from time to time
party thereto, and Wilmington Trust FSC (the “Agent”), in its capacities as
Administrative Agent and Collateral Agent thereunder. Capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed to
such terms under the Credit Agreement and/or the Warrant Amendments.

WHEREAS, pursuant to the amendments (the “Warrant Amendments”) to each of
(i) the Warrant to Purchase 16,000,000 Shares of Common Stock of the Company,
dated March 13, 2009, issued to Lion; (ii) the Warrant to Purchase 759,809
shares of Common Stock of the Company, dated March 24, 2011, issued to Lion;
(iii) the Warrant to Purchase 3,063,101 shares of Common Stock of the Company,
dated April 26, 2011, issued to Lion; (iv) the Warrant to Purchase 1,445,382
shares of Common Stock of the Company, dated July 7, 2011, issued to Lion; and
(v) the Warrant to Purchase 337,733 shares of Common Stock of the Company, dated
July 12, 2011, issued to Lion, in each case of the foregoing clauses (i) through
(v) as such warrants have been amended or otherwise modified from time to time,
to be entered into as a condition to Lion’s willingness to enter into that
certain Seventh Amendment to the Credit Agreement dated as of the date hereof
(the “Seventh Amendment”), the Company has agreed to seek, at an Issuer
Stockholders Meeting, shareholder approval pursuant to Section 713 of the NYSE
Amex Company Guide for the Exercise Price Triggers (the “Warrant Adjustment
Proposal”), if such stockholder approval is required by the NYSE Amex LLC; and

WHEREAS, as a condition to Lion’s willingness to enter into the Seventh
Amendment, Lion has required that Mr. Charney enter into this Voting Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT

Section 1.1 Agreement to Vote for Warrant Adjustment Proposal. Subject to
applicable law, Mr. Charney agrees, with respect to the Issuer Stockholders
Meeting and if the Warrant Adjustment Proposal is presented thereat, to vote or
execute consents, as applicable, with respect to all of the shares of Common
Stock that he at such time owns or controls the voting of, or cause to be voted
or a consent to be executed with respect to such shares of Common Stock he at
such time owns or controls the voting of, in favor of the Warrant Adjustment
Proposal.

Section 1.2 Restrictions on Transfer, Etc. Except as expressly provided for
herein, Mr. Charney agrees, from the date hereof through the Issuer Stockholders
Meeting, not to directly or indirectly Transfer any shares of Common Stock owned
by Mr.



--------------------------------------------------------------------------------

Charney as of the date hereof or otherwise restrict his ability freely to
exercise all voting rights with respect thereto, unless the transferee agrees to
be bound hereby pursuant to a joinder or separate voting agreement in form
reasonably acceptable to Lion. Notwithstanding the foregoing, Mr. Charney may
make Transfers of shares of Common Stock to any person controlled by
Mr. Charney, other than the Company, and for estate planning or similar
purposes, so long as, in each case, Mr. Charney retains control over the voting
and disposition of such shares of Common Stock and agrees in writing prior to
such Transfer to continue to vote such shares of Common Stock in accordance with
this Voting Agreement. “Transfer” means, with respect to a security, the sale,
grant, assignment, transfer, pledge, encumbrance, hypothecation or other
disposition of such security or the beneficial ownership thereof (including by
operation of law), or the entry into any contract to effect any of the
foregoing, including, for purposes of this Voting Agreement, the transfer or
sharing of any voting power of such security in respect of the Warrant
Adjustment Proposal or the granting of any proxy with respect to such security
in respect of the Warrant Adjustment Proposal.

ARTICLE II

MISCELLANEOUS

Section 2.1 No Assignment. This Voting Agreement shall not be assignable by
operation of law (other than in connection with a merger, consolidation or
similar transaction) or otherwise (any attempted assignment in contravention
hereof being null and void). The foregoing shall not restrict any Transfer of
Common Stock permitted pursuant to Section 1.2 above.

Section 2.2 Amendment; Waiver. No amendment or waiver of any provision of this
Voting Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party or, if such party is an individual, such party. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. No waiver of any party to this Voting Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party or, if such party is an individual, such waiving party that
makes express reference to the provision or provisions subject to such waiver.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 2.3 Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware applicable
to contracts executed in and to be performed in that State. All actions and
proceedings arising out of or relating to this Voting Agreement shall be heard
and determined exclusively in any state or federal court in Delaware. Each party
hereto hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Voting Agreement, any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve process in accordance with this Voting Agreement, that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent

 

2



--------------------------------------------------------------------------------

permitted by applicable law, that the suit, action or proceeding in any such
court is brought in an inconvenient forum, that the venue of such suit, action
or proceeding is improper, or that this Voting Agreement, or the subject matter
hereof or thereof, may not be enforced in or by such courts and further
irrevocably waives, to the fullest extent permitted by applicable law, the
benefit of any defense that would hinder, fetter or delay the levy, execution or
collection of any amount to which the party is entitled pursuant to the final
judgment of any court having jurisdiction. Each party expressly acknowledges
that the foregoing waiver is intended to be irrevocable under the laws of the
State of Delaware and of the United States of America.

Section 2.4 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS VOTING AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 2.5 Specific Performance. The parties hereby acknowledge and agree that
each party would not have an adequate remedy at law for money damages, and
irreparable damage would occur, in the event that any of the provisions of this
Voting Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that any party shall be
entitled to an injunction or injunctions to prevent breaches of this Voting
Agreement by the other party and to enforce specifically the terms and
provisions of this Voting Agreement against the other party, this being in
addition to any other remedy to which either such party is entitled at law or in
equity, and each party waives (a) the defense in any action for an injunction or
other equitable relief that a remedy at law would be adequate and (b) agrees
that any such action for injunctive relief or specific performance may be
brought in (and hereby irrevocably submits to the jurisdiction of) any federal
or state court in the State of Delaware.

Section 2.6 Severability. If any provision of this Voting Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 2.7 No Third Party Beneficiaries. Nothing contained in this Voting
Agreement, expressed or implied, is intended to confer upon any person other
than the parties hereto, any benefit, right or remedies.

Section 2.8 Counterparts and Facsimile. For the convenience of the parties
hereto, this Voting Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Voting Agreement may be delivered by facsimile or other
electronic means and such electronic signature pages will be deemed as
sufficient as if physical signature pages had been delivered.

 

3



--------------------------------------------------------------------------------

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Voting Agreement has been duly executed and delivered
by the parties hereto as of the date first herein above written.

 

  /s/ Dov Charney

DOV CHARNEY

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

LION/HOLLYWOOD L.L.C. By:  

/s/ Jacob Capps

Name:   Jacob Capps Title:   President

[Signature Page to Voting Agreement]

 